Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Non-Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 06/15/2022.
	Claims 1, 7, and 22 are amended.
	Claims 1-11, 16, and 21-27 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 06/15/2022, pg. 9-12, that Bharathan does not teach the limitation of claim 1, “in response to the user input being provided by the finger and being received in a second region surrounding the first region, process the user input received in the second region surrounding the first region as an input on the visual object in the first region, and un response to the user input being provided by the electronic pen: when the user input is received in a third region surrounding the first region but smaller than the second region, process the user input received in the third region surrounding the first region but smaller than the second region as the input on the visual object in the first region”. 
	Response to Argument 1, Applicants arguments have been considered, however in light of the amendments, a newly found combination of prior art (U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent Application Publication NO. 20150301740, “Bozzini”, and further in light of U.S. Patent NO. 8823399 “Bharathan”) is applied to updated rejections. 

Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 06/15/2022, pg. 13-16, that Bates does not teach the limitation in Claim 22, “wherein a size of an overlapping portion of the second or third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second or third region, which does not overlap with the second user interface”.
Response to Argument 2, the examiner respectfully disagrees. Bates teaches in para. [0078-0079], Fig. 13, that the total portion of an application hyperlink 220 selectable by a left mouse click is reduced and smaller compared to the non-overlapping portion of the application hyperlink 230. Thus the BRI for the limitation, “wherein a size of an overlapping portion of the second or third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second or third region, which does not overlap with the second user interface”, encompasses how a size of displayed selectable portion of a hyperlink consisting of the outermost input region for the first application hyperlink 220, that would normally be selectable by a left mouse click, is reduced with respect to the outermost input region for the second application hyperlink 230.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent Application Publication NO. 20150301740, “Bozzini”, and further in light of U.S. Patent NO. 8823399 “Bharathan”.
Claim 1:
Hayashi teaches an electronic device comprising:	 a housing (i.e. para. [0039], The touch type input system is formed by an indicator detecting device 1 in the shape of a flat plate);	 a display exposed through a portion of the housing (i.e. para. [0039], Fig. 1, The indicator detecting device has a touch panel 2);	 one or more processors operatively connected with the display (i.e. para. [0046], The control unit 18 controls various parts of the indicator detecting device 1 and performs various types of processing);	 and a memory functionally connected with the one or more processors, wherein the memory is configured to store applications including user interfaces (i.e. para. [0099], The control unit 18 is a processor that operates according to a program stored in a storage device), and wherein the memory stores instructions (i.e. para. [0046], The control unit 18 is a processor that operates according to a program stored in a storage device), that when executed, configure the one or more processors to:	 display a visual object of an application in a first region of the display (i.e. para. [0099], FIG. 8 represent a case where a signature space A2 is displayed on the touch panel 2 and the user intends to sign with the electronic pen 4 within the signature space A2), receive a user input through the display from outside of the first region of the display (i.e. para. [0099-0100], Fig. 8, “ a region outside the designated region R2 is shaded in a manner similar to the example… when the electronic pen 4 touches the region outside the designated region R2, the touch is entirely ignored”, wherein input may be received in the shaded region which is outside of the first signature space region R2), determine whether the user input is provided by a finger or an electronic pen (i.e. para. [0112], the control unit 18 determines whether the selected input tool is the “electronic pen” or the “finger” (step S6)), (i.e. para. [0100], pen 4 touches the region outside the designated region R2):	(i.e. para. [0111], Fig. 10, “display is shown in FIG. 10 that permits the user to select the limitation target region, select the limitation target input tool, and select whether or not to execution execute the selection”, wherein the BRI for the third region may encompass a section of the designated region, in which outside he designated region a pen input is limited and ignored).
	While Hayashi teaches receiving user input through the display from outside the first region of the display, and when the user input is being provided by the electronic pen, when the user input is received outside of the third region, ignoring the user input, Hayashi may not explicitly teach to, 
in response to the user input being provided by the finger and being received in a second region surrounding the first region, process the user input received in the second region surrounding the first region as an input on the visual object in the first region, and in response to the user input being provided by the electronic pen:	 when the user input is received in a third region surrounding the first region but smaller than the second region, process the user input received in the third region surrounding the first region but smaller than the second region as the input on the visual object in the first region,
However, Bozzini teaches 
in response to the user input being provided by the finger and being received in a second region surrounding the first region, process the user input received in the second region surrounding the first region as an input on the visual object in the first region (i.e. para. [0095], Fig. 15, “The processor 20 may also change the shape of a key according to the hit footprint for that key. For example, the number ‘8’ and ‘9’ keys are adjusted to have a five-sided shape”, wherein it is noted that the BRI for a second region encompasses a second region of a key stroke pattern footprint for the ‘9’ key which is an area surrounding a first region that defines the visual object of the ‘9’ key, and when a user input is a finger in the second region the processor reads the input as a selection of the ‘9’ key). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add in response to the user input being provided by the finger and being received in a second region surrounding the first region, process the user input received in the second region surrounding the first region as an input on the visual object in the first region, to Hayashi’s input detection regions, with in response to the user input being provided by the finger and being received in a second region surrounding the first region, process the user input received in the second region surrounding the first region as an input on the visual object in the first region, as taught by Bozzini. One would have been motivated to combine Bozzini with Hayashi and would have had a reasonable expectation of success as the combination provides a more accurate method of selecting an object when a user uses a finger.
While Hayashi and Bozzini teach to process the user input received in the second region surrounding the first region as an input on the visual object in the first region, Hayashi and Bozzini may not explicitly teach to, 
when the user input is received in a third region surrounding the first region but smaller than the second regionAttorney Docket No.: CD12127 8, process the user input received in the third region surrounding the first region but smaller than the second region as the input on the visual object in the first region.
However, Bharathan also teaches to,
determine whether the user input is provided by a finger or an electronic pen (i.e. the capacitive touch controller to measure signals on the inner sense element 202 are dynamically modified to detect and differentiate touches by larger and smaller conductive objects, such as fingers and styli; Col. 4, lines, 48-52), 
Bharathan further teaches 
in response to the user input being provided by the electronic pen (i.e. Col. 6, lines 63-67, The stylus may also result in a small amount of signal on the inner sense element and very small or no signal on the outer sense element; para…The embodiments may enable detection of touches from multiple sizes of fingers, like 10mm or larger human finger, 3mm stylus and 1mm stylus):	 when the user input is received in a third region surrounding the first region but smaller than the second region (i.e. Col. 5, lines 27-28, the third sense element 306 is considered a middle sense elementAttorney Docket No.: CD12127 8), process the user input received in the third region surrounding the first region but smaller than the second region as the input on the visual object in the first region (i.e. Col. 6, lines 19-24, “When button is touched using smaller conductive object, like a smaller finger or a stylus, no area of the outer sense element is covered by the small finger (or stylus)”, wherein a pen stylus input is received in a middle sense element 306, input is received as the stylus covers both a middle sense element 306 and an inner sense element 304”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when the user input is received in a third region surrounding the first region but smaller than the second regioAttorney Docket No.: CD12127 8n, process the user input received in the third region surrounding the first region but smaller than the second region as the input on the visual object in the first region, to Hayashi-Bozzini’s input detection regions, with when the user input is received in a third region surrounding the first region but smaller than the second regioAttorney Docket No.: CD12127 8n, process the user input received in the third region surrounding the first region but smaller than the second region as the input on the visual object in the first region, as taught by Bharathan. One would have been motivated to combine Bharathan with Hayashi and would have had a reasonable expectation of success as additional sense elements may increase the accuracy of detection from objects of multiple sizes.

Claim 3: 
Hayashi, Bozzini, and Bharathan teach the electronic device of claim 1.
Bharathan further teaches wherein the third region is an area smaller than the area of the first region (i.e. Col. 6, lines 36-38, FIG. 3, the transmit electrode is a middle electrode disposed between an outer electrode and an inner electrode) .  

Claim 6:
Hayashi, Bozzini, and Bharathan teaches the electronic device of claim 1.
Bharathan further teaches wherein the instructions, when executed, further configure the one or more processors to:	 determine the first region for displaying the visual object of the application through the display, and determine the second region and the third region that correspond to the first region (i.e. Col. 10, lines 36-39, Fig. 3, it is noted that are inner sense element 304, outer sense element 302, and middle sense element 306 all correspond to the same button that included a portion (or all) that is disposed on… a visual display).

Claim 7:
Claim 7 is the method claim of claim 1 and is rejected for similar reasons.

Claim 8:
Claim 8 is the method claim of claim 3 and is rejected for similar reasons.

Claim 11:
Claim 11 is the method claim of claim 6 and is rejected for similar reasons.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over, U.S. U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent Application Publication NO. 20150301740, “Bozzini”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claim 1 above, and further in view of U.S. Patent NO. 10,289,268, “Jung”.
Claim 2:
Hayashi, Bozzini, and Bharathan teach the electronic device of claim 1.
Hayashi, Bozzini, and Bharathan may not explicitly teach 
wherein the housing has a recess receiving the electronic pen.  
However, Jung teaches
wherein the housing (i.e. Fig. 1, User terminal Device 100) has a recess (i.e. Fig. 1, Pen fixing unit 190) receiving the electronic pen (i.e. Fig. 1, Pen 200).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the housing has a recess receiving the electronic pen, to Hayashi-Bozzini-Bharathan’s input detection device with wherein the housing has a recess receiving the electronic pen as taught by Jung. One would have been motivated to combine Jung with Hayashi-Bozzini-Bharathan and would have had a reasonable expectation of success as the combination creates a device capable of performing control operations using a plurality of inputters such as a pen instead of a finger (Jung, Col. 1, lines 41-43).

Claims 4-5, 9-10, 16, 22, and 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent Application Publication NO. 20150301740, “Bozzini”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claims 1 and 7 above, and further in light of Publication NO. 20010016858 “Bates
Claim 4:
Hayashi, Bozzini, and Bharathan teach the electronic device of claim 1.
Bharathan further teaches wherein the electronic device can be operatively connected to an external pointing device (i.e. Col. 10, lines 15-17, additional components may be implemented to operate with the processing device 410 along with the capacitive button 421 (e.g., keyboard, keypad, mouse, trackball, LEDs, displays, or other peripheral devices)), and wherein the instructions, when executed, further configure the one or more processors to:	 determine whether the user input was provided by the finger, the electronic pen Col. 9, lines 16-18 The processing device 410 can detect conductive objects, such as touch objects (fingers or passive styluses, an active stylus, or any combination thereof)), or the external pointing device, 
determine whether the user input is in the second region of the display when the user input is provided by the finger (i.e. Col. 6, lines 16-19, Fig. 3, “When a finger (big finger) approaches the button touch area, the outer sense element produces a large signal as finger covers the complete area of outer sense element electrode”, wherein it is determined that a user input in the outermost sense element is provided by a finger input), 
determine whether the user input is in the third region of the display when the user input is provided by the electronic pen (i.e. Col. 6, lines 19-24, “When button is touched using smaller conductive object, like a smaller finger or a stylus, no area of the outer sense element is covered by the small finger (or stylus)”, wherein it is determined that a user input in the middle sense element is provided by a stylus), 

 process the user input as the input on the visual object in the first region, when the user input by the finger is in the second region, the user input by the electronic pen is in the third region (i.e. Col. 6, lines 29-31, “When there is no signal or a small signal produced by outer sense element electrode, the inner sense element is tuned to detect touches from the smaller finger (or stylus). When the outer sense element produces a large signal, the large signal indicates a presence of larger finger”, wherein a finger input in the outermost region or a stylus input in the middle region both also cover and activate innermost element region), or the user input by the external pointing device is in the fourth region.  
While Hayashi-Bozzini-Bharathan teach the possibility of using an external pointing device, 
Hayashi, Bozzini, and Bharathan may not explicitly teach to
determine whether the user input is in a fourth region, the fourth region being, surrounding the first region, and smaller than the third region, when the user input is provided by the external pointing device, and
 process the user input as the input on the visual object in the first region, when the user input by the external pointing device is in the fourth region.  
	However also Bates teaches, 
wherein the electronic device can be operatively connected to an external pointing device (i.e. other suitable user interface devices may include, for example, a remote control, a trackball, a joystick, a touch pad; para. [0030]).
Bates further teaches wherein the instructions, when executed, further configure the one or more processors to:	 determine whether the user input is in a fourth region (i.e. Fig. 3, Display region 46), the fourth region being, surrounding the first region, and smaller than the third region (i.e. Fig. 3, it is noted in para. [0038-0040], that display region 46 surrounds a first input region 48a, and is smaller than a third input region 48 which is defined around the whole hypertext link), when the user input is provided by the external pointing device (i.e. para. [0031], user input is received by processor 21, e.g., by mouse 26), and
process the user input as the input on the visual object in the first region, when user input by the finger is in the second region, the user input by the electronic pen is in the third region, or the user input by the external pointing device is in the fourth region (i.e. para. [0049], “Each record 92 also includes a field 96 including a pointer to the associated link for the record. This permits quick access to the link to be activated in response to a user operation performed while the pointer is disposed within an input region”, wherein a selection of the record for input region 46 results in the activation of the associated link, which would be the same associated link for input region 48a) .  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region, to Hayashi-Bozzini-Bharathan’s input detection regions with determining whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region as taught by Bates. One would have been motivated to combine Bates with Hayashi-Bozzini-Bharathan and would have had a reasonable expectation of success as the combination allows a user to perform  predetermination operation such as selecting a hypertext link even when the pointer is disposed close to, but not directly over, the hypertext link.

Claim 5:
Hayashi, Bozzini, Bharathan, and Bates teach the electronic device of claim 4.
Bates further teaches wherein the external pointing device includes a mouse (i.e. Fig. 1, Mouse 26).  

Claim 9:
Claim 9 is the method claim of claim 4 and is rejected for similar reasons.

Claim 10:
 Hayashi, Bozzini, Bharathan, and Bates teach the method of claim 9.
Bates further teaches wherein the external pointing device includes a mouse (i.e. Fig. 1, Mouse 26).  

Claim 16:
Hayashi, Bozzini, and Bharathan the electronic device of claim 1.
Hayashi, Bozzini, and Bharathan may not explicitly teach
wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion, that overlaps another user interface, of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display.  
However, Bates teaches
wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion (i.e. para. [0045], Once the display is refreshed, an update regions routine 70 (discussed below) is called to build a list of input regions for the various hypertext links defined in the currently-displayed HTML document), that overlaps another user interface (i.e. in block 118, the first two input regions over which the pointer is disposed are retrieved; para. [0062]), of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display (i.e. para. [0039], “An input region 48 is defined around hypertext link 40, with a first portion 48a overlapping display region 46”, wherein a second outer region 48, which overlaps with third middle region 46 may be updated once the display is refreshed).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion, that overlaps another user interface, of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display, to Hayashi-Bozzini-Bharathan’s input detection regions, with wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion, that overlaps another user interface, of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display as taught by Bates. One would have been motivated to combine Bates with Hayashi-Bozzini-Bharathan and would have had a reasonable expectation of success as the combination helps keep input regions updated as new input regions are created.

Claim 22:
Claim 22 is the device claim reciting similar limitations to Claim 1 and is rejected for similar reasons. 
Hayashi further teaches
wherein at least a portion of the first user interface overlaps with at least a portion of a second user interface of a second application
While Hayashi-Bozzini-Bharathan teach wherein at least a portion of the first user interface overlaps with at least a portion of a second user interface of a second application, Hayashi-Bozzini-Bharathan may not explicitly teach
wherein a size of an overlapping portion of the second region or the third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second region or the third region, which does not overlap with the second user interface.  
However, Bates also teaches 
wherein at least a portion of the first user interface overlaps with at least a portion of a second user interface of a second application (i.e. para. [0078-0079], Fig. 13, it is noted that a portion of outermost input region for a first application hyperlink 220 is overlapped by a portion of the outermost input region for second application hyperlink 230)
Bates further teaches,
wherein a size of an overlapping portion of the second region or the third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second region or the third region, which does not overlap with the second user interface (i.e. para. [0078-0079], Fig. 13, it is noted that a size of displayed selectable portion of a hyperlink consisting of the outermost input region for the first application hyperlink 220, that would normally be selectable by a left mouse click, is reduced with respect to the outermost input region for the second application hyperlink 230, wherein the total portion of an application hyperlink 220 selectable by a left mouse click is reduced and smaller compared to the non-overlapping portion of the application hyperlink 230).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of an overlapping portion of the second region or the third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second region or the third region, which does not overlap with the second user interface, to Hayashi-Bozzini-Bharathan’s input detection regions, with wherein a size of an overlapping portion of the second region or the third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second region or the third region, which does not overlap with the second user interface, as taught by Bates. One would have been motivated to combine Bates with Hayashi-Bozzini-Bharathan and would have had a reasonable expectation of success as the combination helps a user differentiate between applications that are in close proximity to each other.

Claim 24:
Hayashi, Bozzini, Bharathan, and Bates teach the electronic device of claim 22
Bharathan further teaches wherein the third region is an area smaller than the area of the first region (i.e. Col. 6, lines 36-38, FIG. 3, the transmit electrode is a middle electrode disposed between an outer electrode and an inner electrode)

Claim 25:
	Claim 25 is the device claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 26:
	Claim 26 is the device claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 27:
	Claim 27 is the device claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

 Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent Application Publication NO. 20150301740, “Bozzini”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20120068948 “Tomoda”.
Claim 21:
Hayashi, and Bharathan teach the electronic device of claim 1.
While Hayashi teaches wherein the instructions, when executed, further configure the one or more processors to: 
determine an input detection region of a window (i.e. para. [0097], Fig. 5, a region outside the designated region R1 … rectangular r designated region R1) from the plurality of input detection regions (i.e. Fig. 7, touch screen 2, rectangular designated region R2) displayed on the display (i.e. Fig. 7, device 1) based on the type of the input object corresponding to the user input (i.e. para. [0098], Fig. 6, Even when the finger 6 of the user touches the region within the designated region R1, the touch is entirely ignored, The user can, therefore, enjoy drawing with the electronic pen 4 without being bothered by an erroneous operation caused by the touching of the finger 6), 
 Hayashi-Bozzini-Bharathan may not explicitly teach 
when the input object of an input event is changed from the electronic pen to the finger increase a size of the input detection region of the window displayed on the display from the third region to the second region, and 
when the input object of an input event is changed from the finger to the electronic pen, decrease the size of the input detection region of the window displayed on the display from the second region, to the third region.
However, Tomoda teaches
when the input object of an input event (i.e. para. [0042], a touch panel 11 accepting contents input with a thumb or a finger of the user or a touch pen 101 (see FIG. 2)) is changed from the electronic pen to the finger (i.e. Fig. 7-8), increase a size (i.e. para. [0075], increasing the size of the selection keys on the first display region operated by a thumb or a finger of the user having a relatively large size) of the input detection region of the window displayed on the display (i.e. para. [0089], Fig. 8, the display portion changes the sizes of the selection keys in response to the contact sizes of a thumb or a finger of the user and the touch pen touching the respective regions of the selection screen and displays the selection keys in the changed sizes in the aforementioned embodiment) from the third region (i.e. para. Fig. 7, [0072], the size smaller than that in the standard state) to the second region (i.e. para. [0072], Fig. 8, the size larger than that in the standard state), and 
when the input object of an input event is changed from the finger to the electronic pen (i.e. Fig. 5-6), decrease the size of the input detection region of the window displayed on the display (i.e. para. [0087], display the selection keys in the changed size in a portion of the selection screen on a side held by the user as in a second modification of the embodiment shown in FIG. 6) from the second region (i.e. para. [0072], Fig. 5, the size larger than that in the standard state), to the third region (i.e. para. Fig. 6, [0072], the size smaller than that in the standard state).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add increasing or decreasing a size of an object based on a finger or the pen, to Hayashi-Bozzini-Bharathan’s input detection regions with increasing or decreasing a size of an object based on a finger or the pen as taught by Tomoda. One would have been motivated to combine Tomoda with Hayashi-Bozzini-Bharathan and would have had a reasonable expectation of success as the combination improves the operability for a character input operation while reducing a burden on an operation of the user and simplifying the structure (Tomoda, para. [0007]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent NO. 8823399 “Bharathan”, in light of U.S. Patent Application Publication NO. 20150301740, “Bozzini”, and further in light of U.S. Patent Application Publication NO. 20010016858 “Bates”, as applied to claim 22 above, and further in light of U.S. Patent NO. 10,289,268, “Jung”.
Claim 23:
Hayashi, Bozzini, Bharathan, and Bates teach the electronic device of claim 22.
 wherein the housing has a recess receiving the electronic pen.  
Hayashi, Bozzini, Bharathan, and Bates may not explicitly teach 
wherein the housing has a recess receiving the electronic pen.  
However, Jung teaches
wherein the housing (i.e. Fig. 1, User terminal Device 100) has a recess (i.e. Fig. 1, Pen fixing unit 190) receiving the electronic pen (i.e. Fig. 1, Pen 200).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the housing has a recess receiving the electronic pen, to Hayashi-Bozzini-Bharathan-Bates’ input detection device with wherein the housing has a recess receiving the electronic pen as taught by Jung. One would have been motivated to combine Jung with Hayashi-Bozzini-Bharathan-Bates and would have had a reasonable expectation of success as the combination creates a device capable of performing control operations using a plurality of inputters such as a pen instead of a finger (Jung, Col. 1, lines 41-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication NO. 2010/0097335, “Jung” teaches in Fig. 1A-B and in para. [0014], determination unit for determining an input type of a touch input upon occurrence of the touch input on the touch screen, and a controller for expanding a key input recognition region of at least one key when the input type is a finger touch input. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171